Case: 11-13645   Date Filed: 01/10/2013   Page: 1 of 2

                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 11-13645
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:11-cr-00024-GKS-GJK-1



UNITED STATES OF AMERICA,

                                                           Plaintiff – Appellee,

                                  versus

DOMINIQUE JUST FIELDS,
a.k.a. Dominique Fields,

                                                        Defendant – Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (January 10, 2013)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 11-13645     Date Filed: 01/10/2013   Page: 2 of 2

      Robert Godfrey, appointed counsel for Dominique Fields in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant, and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S. Ct. 1396 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Fields’s convictions and

sentences are AFFIRMED.




                                          2